Citation Nr: 0207376	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-17436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bladder condition 
(other than cystitis).

2.  Entitlement to an increase in a 10 percent rating for 
service-connected residuals of a right pyeloplasty with 
cystitis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs








INTRODUCTION

The veteran had active military service from April 1951 to 
April 1955. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO rating decision which 
denied service connection for a bladder condition, and which 
denied an increase in a 10 percent rating for service-
connected residuals of a right pyeloplasty.  However, the 
file shows that the veteran is already service connected for 
one type of bladder condition (cystitis), and thus the Board 
has construed the issues on appeal to be entitlement to 
service connection for a bladder condition (other than 
cystitis), and entitlement to an increase in a 10 percent 
rating for service-connected residuals of a right pyeloplasty 
with cystitis.  In January 2001, the Board remanded the case 
to the RO for additional development.


FINDINGS OF FACT

1.  Other than cystitis which is already service connected, 
the veteran does not currently have a chronic bladder 
condition.

2.  The veteran's service-connected residuals of a right 
pyeloplasty with cystitis currently involve no hydronephrosis 
or kidney disfunction, although the cystitis involves voiding 
disfunction with recurrent urinary tract infections, frequent 
need for medication, and occasional need for catheterization.


CONCLUSIONS OF LAW

1.  Other than cystitis which is already service-connected, a 
claimed bladder condition was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  Service-connected residuals of a right pyeloplasty with 
cystitis are 30 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7509, 
7512 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows through correspondence, rating decisions, the 
statement of the case, the supplemental statement of the 
case, and a Board remand, the veteran has been notified of 
the evidence necessary to substantiate his claims.  Medical 
records have been obtained and VA examinations have been 
provided.  The Board finds there has been satisfactory 
compliance with the notice and duty to assist provisions of 
the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and the related VA regulation.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

As pointed out in the Board's January 2001 remand, a January 
1964 RO decision granted service connection and a 10 percent 
rating, effective from December 1963, for postoperative 
residuals of a right pyeloplasty with cystis.  A right 
pyeloplasty refers to a plastic operation on the pelvis of 
the kidney, and cystitis is inflammation of the urinary 
bladder.  See Dorland's Illustrated Medical Dictionary at 
1099 (defining pyeloplasty) and at 340 (defining cystitis) 
(26th ed. 1981).  It is quite clear that the veteran is 
already service-connected for one type of bladder condition 
(namely cystitis), and service connection for cystitis is 
protected from severance.  See 38 U.S.C.A. § 1159; 38 C.F.R. 
§ 3.957.  Despite this, and even after the remand, the RO has 
generally approached the case as if the veteran is not 
service-connected for the bladder condition of cystitis.  In 
fact, the latest RO rating decision in January 2002 
erroneously omits cystitis from the description of the 
service-connected disability.  In any event, the established 
service-connected condition is a right kidney pyeloplasty 
with cystitis.  The Board has construed the issues on appeal 
to be entitlement to service connection for a bladder 
condition (other than cystitis), and entitlement to an 
increase in a 10 percent rating for service-connected 
residuals of a right pyeloplasty with cystitis.

A.  Service connection for a
bladder condition (other than cystitis)

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

One essential requirement for either direct or secondary 
service connection is competent medical evidence that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  As discussed above, one type of bladder 
condition, namely cystitis, does exist, but service 
connection for cystitis is already established.  As to the 
issue of service connection for a bladder condition (other 
than cystitis), the medical records show that no such 
disability exists.  VA medical records from 1996 to 2001, 
including compensation examinations in December 1998 and 
November 2001, indicate the veteran does not currently have a 
chronic bladder condition (other than cystitis which is 
already service connected).  

As the claimed disability does not currently exist, service 
connection is not in order. The preponderance of the evidence 
is against the claim for service connection for a bladder 
condition (other than cystitis).  Consequently, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).






B  Increase in 10 percent rating for service-connected 
residuals of a right pyeloplasty with cystitis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The service-connected condition involves residuals of a right 
pyeloplasty with cystitis.  The RO has rated this condition 
10 percent disabling under the diagnostic code for 
hydronephrosis.  That code provides, in part, that a 10 
percent rating is assigned for hydronephrosis when there is 
only an occasional attack of colic, not infected and not 
requiring catheter drainage; a 20 percent rating is assigned 
when there are frequent attacks of colic, requiring catheter 
drainage.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  

The historical evidence (which is well summarized in a report 
of a 2001 VA examination) shows that many years ago, during 
service in 1953, the veteran had right hydronephrosis due to 
a right ureteropelvic junction obstruction.  Because of this 
problem he underwent the right pyeloplasty operation, with 
good results.  Hydronephrosis has not been shown in recent 
years.  The 1998 and 2001 VA compensation examinations, and 
the diagnostic studies in recent years, indicate there is no 
current hydronephrosis or other right kidney dysfunction.  
Thus Code 7509 would not support a higher rating for the 
veteran's overall service-connected condition of residuals of 
a right pyeloplasty with cystitis.

The Board finds that a better rating method at this time, and 
one more beneficial to the veteran, is rating the overall 
service-connected condition (residuals of a right pyeloplasty 
with cystitis) under the criteria for cystitis. 

The rating schedule provides that chronic cystitis (including 
interstitial and all etiologies, infectious and 
noninfectious) is rated as voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7512.

Another section of the rating schedule, 38 C.F.R. § 4.115a, 
sets forth various ratings for types of voiding dysfunctions.  
In pertinent part, this section provides:  

When voiding dysfunction is rated as 
urine leakage, a 20 percent rating is 
assigned when it requires the wearing of 
absorbent materials which must be changed 
less than 2 times per day.  

Voiding dysfunction rated as urinary 
frequency is rated 10 percent when there 
is a daytime voiding interval between two 
and three hours, or awakening to void two 
times per night.  A 20 percent rating is 
assigned when there is a daytime voiding 
interval between one and two hours, or 
awakening to void three to four times per 
night.  

Voiding dysfunction rated as obstructed 
voiding is rated 10 percent when there is 
marked obstructive symptomatology 
(hesitancy, slow or weak stream, 
decreased force of stream) with any one 
or  combination of the following:  1) 
post void residuals greater than 150 cc; 
2) uroflowmetry with markedly diminished 
peak flow rate (less than 10 cc/sec); 3) 
recurrent urinary tract infections 
secondary to obstruction; 4) stricture 
disease requiring periodic dilatation 
every 2 to 3 months.  Voiding dysfunction 
rated as obstructed voiding is rated 30 
percent when there is urinary retention 
requiring intermittent or continuous 
catheterization.

In August 1998, the veteran filed his current claim for an 
increase in a 10 percent rating for service-connected 
postoperative residuals of a right pyeloplasty with cystis.  
At that time he was in the midst of an April-October 1998 VA 
hospitalization which was primarily for other problems 
including chronic obstructive pulmonary disease and 
pneumonia.  However, during that admission he was treated 
with medication for cystitis and a urinary tract infection.  
A May 1998 renal ultrasound noted normal kidneys with no 
hydronephrosis, and the bladder was collapsed around a Foley 
catheter which had been placed.  At a December 1998 VA 
examination, the veteran had no flank pain; complaints 
included intermittent dysuria and urinary frequency; and 
diagnoses included status post pyeloplasty with no sequelae, 
and chronic intermittent prostatitis.  At a September 1999 
outpatient visit, the veteran reported that once or twice a 
week he had increased urination and pressure urinating, and 
he denied nocturia, difficulty emptying his bladder, or 
dribbling.  A November 2000 right upper quadrant sonogram 
showed a normal right kidney without hydronephrosis.  At a 
November 2001 VA examination, the doctor reviewed the history 
including urinary tract infections with multiple 
catetherizations in 1998.  The doctor noted the veteran 
clearly had cystitis in 1998, and the evidence indicated no 
chronic infection of the right kidney.  Various medical 
records in recent years, dated into 2001, refer to episodes 
of cystitis, prostatitis, and urinary tract infections for 
which the veteran periodically took medication.  In written 
statements, the veteran has described how he has to take 
medication for his urinary problems.

With reference to the previously mentioned criteria for 
rating cystitis as voiding dysfunction, it appears from the 
evidence that the service-connected residuals of a right 
pyeloplasty with cystitis do not satisfy the criteria for a 
higher rating if rated under the criteria for urinary leakage 
or urinary frequency.  However, the Board finds that the 
evidence supports a higher rating if the condition is rated 
under the criteria for obstructed voiding.  The disorder has 
at least required intermittent catheterization for the 
cystitis.  The condition has also been marked by intermittent 
problems urinating and by periodic urinary tract infections 
requiring medication.  While the service-connected condition 
may not neatly fit the rating criteria for a higher 30 
percent rating for obstructed voiding (urinary retention 
requiring intermittent or continuous catheterization), the 
overall impairment is similar to disablement contemplated by 
such rating criteria.  See 38 C.F.R. § 4.21.  This is 
especially so when taking into account all manifestations of 
cystitis and any other residuals of a right pyeloplasty.  

Applying the above rating method, and with application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that an increased rating to 30 percent is warranted for 
service-connected residuals of a right pyeloplasty with 
cystitis.


ORDER

Service connection for a bladder condition (other than 
cystitis) is denied.

An increased rating to 30 percent for service-connected 
residuals of a right pyeloplasty with cystitis is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

